DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner failed to demonstrate that there would be a “serious burden” on examining the inventions together and applicant submits that there is no serious burden on the Examiner with respect to examination of claims 18-27 of Group II together with claims 1-17 of Group I.  This is not found persuasive because page 3 of the Office action mailed on 5/25/2022 has provided the reasons for a “serious burden” on examining the inventions together. Furthermore, claim 1 refers to an injection system that requires sensors whereas claim 18 requires a non-transitory computer readable storage medium containing instructions that can be executed by the processor including injection characteristic inputs comprising at least a number of images to be taken. Prior art search would require different text search. Therefore, a prior art search for claims 1 and 18 would be a search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
The reference character “26” has been used to refer to “data store” in paragraph 0028 and “electrocardiogram data” in paragraph 0031. Examiner has identified a single instance with the identified issue however, applicant is requested to check and correct all the instances in the entire application.

The reference character “100” has been used to refer to “fluid injector” in paragraph 0026 and “Injection system” in paragraph 0027. Examiner has identified a single instance with the identified issue however, applicant is requested to check and correct all the instances in the entire application.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10, 11, 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duchon et al. (US 2003/0018252 A1) in view of Spohn et al. (US 2005/0234428 A1).
Regarding claims 1 and 2, Duchon discloses an injection system 10 (figure 1) comprising: 
a fluid reservoir 18 configure to store an injection fluid (fluid inside element 18); 
one or more sensors 110, 108 (paragraphs 0095, 0170, 0171) configured to measure a volume of the injection fluid dispensed from the fluid reservoir; and 
one or more processors 100 (paragraphs 0170, 0171, “processors”) configured: 
receive, from the one or more sensors (paragraphs 0095, 0170, 0171), a first group of one or more signals indicating a current volume of injection fluid dispensed from the fluid reservoir at a first time (the last time prior to requiring refilling element 18 when signals are received from sensor to calculate the injected volume, “manual refilling” is described in paragraph 0195, lines 5-6). Duchon is silent regarding determine, based on the first group of one or more signals, that a first difference between a dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the first time is less than a necessary volume of fluid required to complete both a systolic injection phase and a diastolic injection phase; and responsive to determining that the first difference is less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, control the injection system to refrain from performing each of the systolic injection phase and the diastolic injection phase, receive, from the one or more sensors, a second group of one or more signals indicating a current volume of injection fluid dispensed from the fluid reservoir at a second time before the first time; determine, based on the second group of one or more signals, that a second difference between the dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the second time is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase; and responsive to determining that the second difference is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, control the injection system to perform both the systolic injection phase and the diastolic injection phase.
However, Spohn teaches an injection system (figures 2, 7B, 7C, 7G, 9) comprising a processor requiring refill when fluid is insufficient for completing the injection process (paragraph 0237) for the purpose of ensuring that enough fluid is present to complete the entire injection process (paragraph 0237).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the injection system of Duchon to incorporate a processor requiring refill when fluid is insufficient for completing the injection process as taught by Spohn for the purpose of ensuring that enough fluid is present to complete the entire injection process (paragraph 0237).
Duchon discloses the processor calculating the injection parameters to complete the injection procedure (paragraph 0206) and controlling the motor to inject the contrast media at varying flow rate during systolic and diastolic phase (paragraph 0109, lines 3-10) to inject the desired flow volume. Duchon further discloses refilling the reservoir (paragraph 0195) if the reservoir is not containing enough fluid. One of ordinary skill in the art when modifying Duchon in view of Spohn will result in calculating the volume required for next injection process and determining if the volume in the reservoir is enough for completing the injection process. Therefore, one of ordinary skill in the art would construe “dispensed volume limit” as being total volume needed to be injected into the patient and “a necessary volume of fluid” as being volume necessary to complete the injection process. Since Duchon discloses delivering the contrast media during systolic and diastolic, one of ordinary skill in the art can construe an injection process as being delivering the media during entire process of a single phase of systolic and diastolic. Therefore, after injecting the final volume to meet the total desired volume, the difference between total volume and injected volume will be zero which will be less than volume necessary to complete the injection process, the system will stop to refill the reservoir.
Therefore, Duchon modified in view of Spohn will result in a modified system comprising determine, based on the first group of one or more signals, that a first difference between a dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the first time is less than a necessary volume of fluid required to complete both a systolic injection phase and a diastolic injection phase; and responsive to determining that the first difference is less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, control the injection system to refrain from performing each of the systolic injection phase and the diastolic injection phase, receive, from the one or more sensors, a second group of one or more signals indicating a current volume of injection fluid dispensed from the fluid reservoir at a second time before the first time; determine, based on the second group of one or more signals, that a second difference between the dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the second time is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase; and responsive to determining that the second difference is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, control the injection system to perform both the systolic injection phase and the diastolic injection phase.

Regarding claim 3, Duchon discloses wherein the one to more processors being configured to perform the systolic injection phase and the diastolic injection phase (paragraph 0109, lines 3-10) comprising the one or more processors being configured to: operate by injecting the media at varying rate during systolic and diastolic injection phase (paragraph 0109, lines 3-10) and synchronizing the injection device operation with the ECG for operating the injection system. Therefore, although Duchon do not explicitly recite, Duchon implicitly recite detect, from an electrocardiogram of a patient, a beginning of a systole; responsive to detecting the beginning of the systole, control the injection system to begin injecting  the injection fluid from the fluid reservoir into the patient at a first rate; detect, from the electrocardiogram of the patient, an ending of the systole and a beginning of a diastole; and responsive to detecting the beginning of the diastole, control the injection system to stop injecting the injection fluid at the first rate and begin injecting the injection fluid from the fluid reservoir at a second rate different from the first rate.

Regarding claim 4, Duchon discloses wherein the first rate is less than the second rate (paragraph 0109, lines 3-10).

Regarding claim 5, Duchon discloses wherein the injection system is communicatively connected to a hemodynamic system (paragraph 0107, “electrocardiograph (ECG) system”), which received the electrocardiogram from a plurality of electrocardiogram leads 38 configured to record the electrocardiogram.

Regarding claim 8, Duchon discloses wherein the one or more processors are further configured to, prior to the first time, control the injection system to perform an initial diastolic injection phase (paragraph 0109, lines 3-10, injection system is capable to inject the media in diastolic injection phase).

Regarding claims 10 and 11, Duchon discloses a method comprising receiving, by one or more processors 100 (paragraphs 0170, 0171, “processors”) of an injection system 10 (figure 1) and from one or more sensors 110, 108 (paragraphs 0095, 0170, 0171), a first group of one or more signals indicating a current volume of injection fluid dispensed from the fluid reservoir at a first time (the last time prior to requiring refilling element 18 when signals are received from sensor to calculate the injected volume, “manual refilling” is described in paragraph 0195, lines 5-6). Duchon is silent regarding determining, by the one or more processors and based on the first group of one or more signals, that a first difference between a dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the first time is less than a necessary volume of fluid required to complete both a systolic injection phase and a diastolic injection phase; and responsive to determining that the first difference is less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, refraining from performing each of the systolic injection phase and the diastolic injection phase, receiving, by the one or more processors and from the one or more sensors, a second group of one or more signals indicating a current volume of injection fluid dispensed from the fluid reservoir at a second time before the first time; determining, by the one or more processors, based on the second group of one or more signals, that a second difference between the dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the second time is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase; and responsive to determining that the second difference is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, controlling the injection system to perform both the systolic injection phase and the diastolic injection phase.
However, Spohn teaches an injection system (figures 2, 7B, 7C, 7G, 9) comprising a processor requiring refill when fluid is insufficient for completing the injection process (paragraph 0237) for the purpose of ensuring that enough fluid is present to complete the entire injection process (paragraph 0237).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the injection system of Duchon to incorporate a processor requiring refill when fluid is insufficient for completing the injection process as taught by Spohn for the purpose of ensuring that enough fluid is present to complete the entire injection process (paragraph 0237).
Duchon discloses the processor calculating the injection parameters to complete the injection procedure (paragraph 0206) and controlling the motor to inject the contrast media at varying flow rate during systolic and diastolic phase (paragraph 0109, lines 3-10) to inject the desired flow volume. Duchon further discloses refilling the reservoir (paragraph 0195) if the reservoir is not containing enough fluid. One of ordinary skill in the art when modifying Duchon in view of Spohn will result in calculating the volume required for next injection process and determining if the volume in the reservoir is enough for completing the injection process. Therefore, one of ordinary skill in the art would construe “dispensed volume limit” as being total volume needed to be injected into the patient and “a necessary volume of fluid” as being volume necessary to complete the injection process. Since Duchon discloses delivering the contrast media during systolic and diastolic, one of ordinary skill in the art can construe an injection process as being delivering the media during entire process of a single phase of systolic and diastolic. Therefore, after injecting the final volume to meet the total desired volume, the difference between total volume and injected volume will be zero which will be less than volume necessary to complete the injection process, the system will stop to refill the reservoir.
Therefore, Duchon modified in view of Spohn will result in a modified system comprising determining, by the one or more processors and based on the first group of one or more signals, that a first difference between a dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the first time is less than a necessary volume of fluid required to complete both a systolic injection phase and a diastolic injection phase; and responsive to determining that the first difference is less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, refraining from performing each of the systolic injection phase and the diastolic injection phase, receiving, by the one or more processors and from the one or more sensors, a second group of one or more signals indicating a current volume of injection fluid dispensed from the fluid reservoir at a second time before the first time; determining, by the one or more processors, based on the second group of one or more signals, that a second difference between the dispensed volume limit and the current volume of the injection fluid dispensed from the fluid reservoir at the second time is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase; and responsive to determining that the second difference is not less than the necessary volume of fluid required to complete both the systolic injection phase and the diastolic injection phase, controlling the injection system to perform both the systolic injection phase and the diastolic injection phase.

Regarding claim 12, Duchon discloses performing the systolic injection phase and the diastolic injection phase (paragraph 0109, lines 3-10) comprises: operating, by the one or more processors, by injecting the media at varying rate during systolic and diastolic injection phase (paragraph 0109, lines 3-10) and synchronizing the injection device operation with the ECG for operating the injection system. Therefore, although Duchon do not explicitly recite, Duchon implicitly recite detecting, by the one or more processors, from an electrocardiogram of a patient, a beginning of a systole; responsive to detecting the beginning of the systole, controlling, by the one or more processors, the injection system to begin injecting  the injection fluid from the fluid reservoir into the patient at a first rate; detecting, by the one or more processors, from the electrocardiogram of the patient, an ending of the systole and a beginning of a diastole; and responsive to detecting the beginning of the diastole, controlling, by the one or more processors, the injection system to stop injecting the injection fluid at the first rate and begin injecting the injection fluid from the fluid reservoir at a second rate different from the first rate.

Regarding claim 13, Duchon discloses wherein the first rate is less than the second rate (paragraph 0109, lines 3-10).

Regarding claim 16, Duchon discloses wherein prior to the first time, controlling, by the one or more processors, the injection system to perform an initial diastolic injection phase (paragraph 0109, lines 3-10, injection system is capable to inject the media in diastolic injection phase).

Allowable Subject Matter
Claims 6-7, 9, 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Duchon et al. (US 2003/0018252 A1) in view of Spohn et al. (US 2005/0234428 A1), is silent regarding determine, based on the data descriptive of the electrocardiogram, an average systole length for the patient in combination with other claimed limitations of claim 6.
Claim 7 being dependent on claim 6 is also indicated allowable.

The closest prior art of record, Duchon et al. (US 2003/0018252 A1) in view of Spohn et al. (US 2005/0234428 A1), is silent regarding responsive to detecting the beginning of the diastole, control the injection system to begin injecting the injection fluid from the fluid reservoir according to the initial diastolic injection phase in combination with other claimed limitations of claim 9.

The closest prior art of record, Duchon et al. (US 2003/0018252 A1) in view of Spohn et al. (US 2005/0234428 A1), is silent regarding determining, by one or more processors, that an amount of time equal to the average systole length has passed since detecting the systole in combination with other claimed limitations of claim 14.
Claim 15 being dependent on claim 6 is also indicated allowable.

The closest prior art of record, Duchon et al. (US 2003/0018252 A1) in view of Spohn et al. (US 2005/0234428 A1), is silent regarding responsive to detecting the beginning of the diastole, control the injection system to begin injecting the injection fluid from the fluid reservoir according to the initial diastolic injection phase in combination with other claimed limitations of claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783